Citation Nr: 0502259	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  96-42 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals postoperative crush injury and 
laceration to fingers of the right hand, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased initial disability rating for 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from October 1987 to March 
1988 and from November 1990 to May 1991.

The matter of entitlement to an increased disability rating 
for service connected postoperative crush injury and 
laceration to fingers of the right hand, currently evaluated 
as 10 percent disabling, comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 rating decision 
of the Department of Veteran's Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The matter of entitlement to an increased disability rating 
for PTSD, currently evaluated as 30 percent disabling, comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 1998 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.
 
The Board notes that an April 2001 rating decision granted 
service connection for residuals, burn injury, right hand 
dorsal thumb, index, middle and ring finger with an 
evaluation of 10 percent disabling.  The April 2001 rating 
decision also continued the 10 percent disability rating for 
the evaluation of postoperative crush injury and laceration 
of the fingers of the right hand (dominant) and increased the 
PTSD disability evaluation to 30 percent disabling.  In a 
July 2002 statement the veteran asserted  "please adjudicate 
these, claims, and only these claims: (1) Crushed/Burned 
Right Hand; and (2) PTSD, along with 100% for 
unemployability.  These are the only claims I have appealed 
and am interested in pursuing."  The Board notes that the 
service connection is in effect for two different components 
of his right hand disability.  It does not appear that the 
matter of entitlement to an increased disability rating for 
residuals, burn injury, right hand dorsal thumb, index, 
middle and ring finger with an evaluation of 10 percent 
disabling, is on appeal.  If the veteran is seeking an 
increase in this rating, he should contact the RO to clarify 
his intention.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The postoperative crush injury and laceration to fingers 
residuals of the right hand are manifested by limitation of 
motion of the index finger.
3.  The veteran's PTSD is characterized by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactory, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as depressed mood and occasional sleep 
impairment.  Additionally, the veteran has been accorded a 
Global Assessment of Functioning of 65.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for postoperative crush injury and laceration to 
fingers of the right hand have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Code 
5003, Codes 5220- 5223, effective prior to January 2, 2002, 
Codes 5220-5223, effective as of January 2, 2002.

2.  The criteria for a disability evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9435 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As to the issue of entitlement to an increased disability 
rating for service connected residuals postoperative crush 
injury and laceration to fingers of the right hand, currently 
evaluated as 10 percent disabling, the appellant and his 
representative have been provided with a copy of the appealed 
August 1996 rating decision, September 1996  statement of the 
case (SOC), and supplemental statements of the case (SSOC) 
dated in April 2001, corrected in April 2001; June 2001, 
notice thereof in July 2001; December 2001; and October 2002 
that discussed the pertinent evidence, and the laws and 
regulations related to the claims on appeal.  Moreover, these 
documents essentially notified them of the evidence needed by 
the appellant to prevail on his claims.  

As to the issue of entitlement  to an increased initial 
disability rating PTSD, currently evaluated as 30 percent 
disabling, the appellant and his representative have been 
provided with a copy of the appealed October 1998 and April 
2001 rating decisions, the May 1999 statement of the case 
(SOC), and supplemental statements of the case (SSOC) dated 
in April 2001, corrected in April 2001; June 2001, notice 
thereof in July 2001; December 2001; and October 2002that 
discussed the pertinent evidence, and the laws and 
regulations related to the claims on appeal.  Moreover, these 
documents essentially notified them of the evidence needed by 
the appellant to prevail on his claims.  

In addition, in an April 2001 letter, the RO notified the 
appellant of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
appellant was also informed of what he could do to help with 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decisions, SOCs, SSOCs and notice letters dated in April 2001 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issues on appeal, the RO issued the 
rating decisions in August 1996 and October 1998.  In April 
2001, the RO provide notice to the claimant regarding what 
information and evidence is needed to substantiate his claims 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in April 2001 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the matters were readjudicated and a 
SSOC was mailed to the appellant in June 2001, notice thereof 
in July 2001; December 2001 and October 2002.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's outpatient treatment reports, VA 
examination reports, and private treatment records.  The 
appellant has not identified any additional evidence 
pertinent to his claim, not already of record, and there are 
no additional records to obtain.  Moreover, as noted above, 
the appellant has been informed of the type of evidence 
necessary to substantiate his claim, as well as the 
respective responsibilities of himself and VA as it pertains 
to his claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

Laws/Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.                 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision raised them.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).

Analysis

1. Entitlement to an increased disability rating for service-
connected residuals postoperative crush injury and laceration 
to fingers of the right hand, currently evaluated as 10 
percent disabling.

In a February 1996 statement the veteran asserted that he 
injured his hand during a training evolution when crushed by 
a 75-pound ballistic hatch during a mock ship to shore 
exercise.  His right index finger was fractured such that it 
required the insertion of a steel pin and his exterior tendon 
was also severed; the remaining four fingers were also 
severely lacerated requiring the insertion of staples.  Since 
the accident he has experienced complications such as loss of 
strength and motility.  His hand also fatigues easily and his 
penmanship has deteriorated.  The veteran then re-injured his 
hand post-service when he spilled hot grease over his right 
hand.

An August 1996 rating decision granted service connection for 
postoperative crush injury and laceration of the fingers of 
the right hand, and awarded a 10 percent disability rating.  
Service connection was denied for burn scars, right hand.  
The veteran presented a notice of disagreement in August 1996 
and perfected his appeal in September 1996.  An April 2001 
rating decision revisited the issues and continued the 10 
percent disability rating for postoperative crush injury and 
laceration of the fingers of the right hand.  However, it 
granted service connection for residuals, burn injury, right 
hand dorsal thumb, index, middle, and ring fingers and 
awarded a 20 percent disability evaluation.

The veteran is contesting the initial rating assigned when 
service connection was granted for the residuals of his hand 
injury.  So the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson, 12 Vet. App. 
at 125-26.  Effective August 26, 2002, during the pendency of 
this appeal, the schedular criteria for the evaluation of 
service- connected hand injuries underwent revision.  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Marcoux v. Brown, 10 Vet. 
App. 30 (1996).

As there is no indication that the Secretary has precluded 
application of either the "old" or "amended" version of the 
pertinent regulations, due process considerations dictate 
that the veteran's claim for an increased evaluation for 
bilateral residuals of hand injuries be evaluated under the 
pertinent regulations effective both before and after the 
August 26, 2002 changes to the rating schedule.  Bernard v. 
Brown, 4 Vet. App. 384 (1995).  At the same time, however, 
revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  VAOPGCREC 
3-2000 (April 10, 2000).  See also 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.

The pertinent rating criteria for evaluating finger injures 
in effect prior to August 26, 2002 were as follows:

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed:

(1) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.

(2) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.

(3) With only one joint in a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.

A 20 percent rating is warranted for favorable ankylosis of 
middle finger, ring finger and little finger of the major or 
minor hand. 38 C.F.R. § 4.71a, Diagnostic Code 5222 (1998).

(a) The ratings for codes 5220 through 5223 apply to 
favorable ankylosis or limited motion permitting flexion of 
the tips of the tips of the fingers to within 2 inches (5.1 
cms.) of the transverse fold of the palm.  Limitation of 
motion of less than 1 inch (2.5 cms.) in either direction is 
not considered disabling.

(b) Combinations of finger amputations at various levels, or 
of finger amputations with ankylosis or limitation of motion 
of the fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.

The revised criteria for evaluating finger injuries, which 
became effective as of August 26, 2002, are as follows:

Limitation of motion of the thumb: A 20 percent rating is 
warranted-for the major or minor arm-with a gap of more than 
two inches (5.1 cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  A 10 
percent rating is warranted-for the major or minor arm-with a 
gap of one to two inches (2.5 to 5.1 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  A noncompensable rating is warranted-for the major 
or minor arm-with a gap of less than one inch (2.5 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228 (2004).

Limitation of motion of the index or long finger: A 10 
percent rating is warranted-for the major or minor arm-with a 
gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  A noncompensable rating is warranted-
for the major or minor arm-with a gap of less than one inch 
(2.5 cm.) between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, and; extension is limited by no more than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2004).

Limitation of motion of the ring and little finger: Any 
limitation of motion warrants a noncompensable rating for 
either the major or minor arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5230 (2004).

The criteria in effect prior to August 26, 2002 did not 
provide a diagnostic code for application to limitation of 
motion of the fingers.  By contrast, the criteria that became 
effective from August 26, 2002 do provide for evaluating 
finger injury residuals on the basis of limitation of motion.

According to criteria in effect prior to August 26, 2002, 
finger injury residuals were evaluated on the basis of 
whether such residuals produced either favorable or 
unfavorable ankylosis, i.e., immobility of a joint.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  An April 1996 VA 
examination revealed status post crush injury to the right 
hand to be continued residual disability related to the lost 
motion and impairment of mobility and decreased endurance of 
the hand. Additionally, the radiographic impression was mild 
ulnar deviation of the hand; irregularity of the distal 
medial cortical edge of the proximal phalanx of the right 
index finger; and bones, joints and soft tissues otherwise 
were unremarkable.  February 1997 examination findings were 
very little motion in the interphalangeal joint proximally 
and distally the veteran had total flexion ability in the 
interphalangeal joint.  December 1998 findings were that the 
index finger remains partially extended when voluntarily 
making a fist, with the tip of the index finger lacking 4.5 
centimeters to touching the mid palmar crease.  With passive 
flexion the index fingertip can touch the nar eminence.  All 
other fingers and the thumb extend and flexed fully.  All 
intrinsic muscles function with normal strength and the grip 
strength and pinch were normal.  Accordingly, absent any 
clinical or x-ray evidence of ankylosis of the hands or of 
objective manifestations of finger injury residuals 
comparable in degree to ankylosis, no basis is provided for 
assignment of a disability rating in excess of 10 percent for 
hand injury residuals under the former rating criteria.

By contrast, the criteria that became effective from August 
26, 2002 do provide for evaluating finger injury residuals on 
the basis of limitation of motion.

The veteran reported for an April 1996 VA examination, which 
revealed that that the veteran had limitation of flexion of 
the right index finger such that he can only flex it to 
within a centimeter from the fingertip to the palm.  The 
veteran had approximately 10 degrees of ulnar angulation of 
the index finger and had scarring over the knuckles of the 
POP joints and of the index and middle fingers. There was 
also subjectively some weakness of grip strength.  X-rays 
revealed some irregularity of the proximal phalanx of the 
index finger compatible with a healed fracture.  The 
examiner's impression was status post crush injury to the 
right hand and that the veteran continued to have residual 
disability related to the lost motion and impairment of 
mobility and decreased endurance of the hand. The April 1996 
radiographic report impression was mild ulnar deviation of 
the hand; irregularity of the distal medial cortical edge of 
the proximal phalanx of the right index finger; and bones, 
joints and soft tissues otherwise were unremarkable.    

In his September 1996 VA Form 9 the veteran asserted that the 
examining VA doctor incorrectly characterized his flexion 
limitation "to within 1 centimeter" when in reality it is 
limited to 2 and 1/8 inches.  Additionally that his degree of 
angulation was 27 degrees not 10 degree as reported by the VA 
examiner.  Additionally, the veteran asserted that "VA 
rating board incorrectly classified hand injury as just 
coming within the purview of "favorable ankylosis" (5223) 
when in fact the injury would be best classified as falling 
under § 4.72, §4.73 (5309), and §4.71a (5219), 
collectively."  

A December 1996 orthopedic report revealed subjective 
complaints of right hand pain and loss of function.  
Objective findings were decreased sensation to pinprick in 
the index and middle fingers of the right hand when compared 
with the little finger and wen compared with the left hand.  
Sensation to vibration was decreased over the MP joint of the 
index finger of the right hand, but intact at the wrist.  
Sensory decreased are greatest in the index finger where 
there is essential numbness.  The MP joint range of motion 
has been described by the therapist as 35 degrees flexion 
with PIP flexion 70 degrees and DIP 65 degrees.  In 
attempting to grip. The index finger pad lacked 6 centimeters 
of meeting the palm actively.  On passive movement it lacked 
1 centimeter.  Thumb flexion/extension, abduction, and 
adduction were normal and movement in the ring and little 
finger was normal. The index finger lacked abduction at the 
MP joint.  The finger was angulated laterally 13 degrees at 
the proximal interphalangeal joint.  Writing was very slow 
and marginally legible and he had difficulty picking up small 
objects.  The therapist recently reported grip strength as 
43.2 pounds on the right and 77 pounds on the left.  Pinch 
strength was 0 on the right and 5.6 pounds on the left.  Key 
grip strength was 5.1 pounds on he right and 9.1 pounds on 
the left.  The diagnosis was first phalanx index fracture and 
dorsal hand burned with continued decreased sensation of the 
index finger on all aspects.  Stiffness of the MOP joint 
capsule and extensor tendon was caused decreased grip, pinch, 
and key grip strength on the right side.  It also interferes 
with fine motor activity of the dominant hand.  

The veteran reported for a February 1997 VA hand, thumb, and 
fingers examination.  Subjective complaints included pain, 
especially when cold; stiff index finger; difficulty flexing 
the ring and middle finger, which is secondary to the burn 
incurred. Objective findings revealed a scar of the proximal 
joint of the right index finger on the lateral side, which 
was well healed.  There was very little motion in the 
interphalangeal joint proximally.  Distally the veteran had 
total flexion ability in the interphalangeal joint.  There 
was slight tissue loss on the medial surface of the right 
interphalangeal tissue area and the superficial burn scar 
over all of the fingers was noted.  The veteran had flexion 
of the ring and middle fingers but stated it was painful. He 
could grasp fully with those fingers, however, the grasp was 
reduced in the right hand. The veteran could close the right 
index finger to the thumb in a circle, stating however that 
it was painful.  The examiner's impression was an injury 
which occurred in service which was repaired and was made 
much more severe by the burn injury which also injured the 
middle and ring finger which is not service connected and the 
veteran has some decreased ability in his right hand.  He, 
however, is able to function with his right hand and is able 
to write, dress himself although he has stiffness in the 
right index finger.  In August 1997 a review and 
clarification of the previous diagnosis was submitted.  The 
examiner added that "the norm which he sustained after 
separation in 1992 from the military was totally unrelated to 
the previous injury and is not service connected and did not 
add any limitation to motion or residual to the previous 
injury."

The veteran reported for a December 1998 VA examination.  
Objective findings included a well healed superficial burn 
scars over the dorsum of the proximal phalanges and proximal 
interphalangeal joints of the right thumb, index, long, and 
ring fingers.  The scars were smooth and supple.  There was 
an apparent 20x rotational malalignment of the proximal 
phalanx of the index finger.  The index finger was held in 
13x ulnar deviation.  Active range of motion of the index 
metacarpophalangeal (MC) joint was from 0x to 90x.  With the 
MCP joint extended range of motion of the proximal 
interphalangeal (PIP) joint was from 0x to 90x.  However, 
with the MP joint flexed to 90x range of motion of the PIP 
joint was limited to 0x to 30x.  Range of motion of the 
distal interphalangeal (DIP) joint with the MP joint extended 
was from 0x to 64x.  Range of motion of the Dip joint with 
the MP joint flexed to 90x was from 0x to 58x.  The index 
finger remains partially extended when voluntarily making a 
fist, with the tip of the index finger lacking 4.5 
centimeters to touching the mid palmar crease.  With passive 
flexion the index fingertip can touch the nar eminence.  All 
other fingers and the thumb extend and flex fully.  All 
intrinsic muscles function with normal strength and he grip 
strength and pinch are normal.  Radiograms of the right hand 
showed a healed fracture of the index proximal phalanx.  The 
fracture was healed in 14x angulation, apex radial.  
Diagnosis was malunion fracture right (major) index finger 
proximal phalanx (14x ulnar angulation and 20x rotatory 
malalignment), with limitation of finger flexion. Impairment 
of grip and characteristic radiographic findings, equivalent 
to ankylosis in favorable position.  The examiner opined that 
there was no evidence that the veteran injured any finger 
other than his index finger in the crush injury and that upon 
examination there was no deformity or impairment to function 
of the middle, ring or little fingers of the left hand and 
the functional hand of the right hand was considered to be 
slight.  

Upon review of the aforementioned evidence, the Board notes 
that there is no evidence warranting the granting a 
disability rating in excess of 10 percent.  The Board also 
notes that the veteran failed to report to his scheduled 
examination in February 2002 and May 2003.  The veteran is 
awarded the maximum schedular rating available for limitation 
of motion for an index finger under Code 5229 or ankylosis of 
the index finger under Code 5225. Additionally, there is no 
evidence in record that the veteran is experiencing favorable 
or unfavorable ankylosis of multiple digits such that would 
warrant the granting of increased disability rating.  
Accordingly, the veteran's appeal for an increased disability 
rating for service-connected residuals postoperative crush 
injury and laceration to fingers of the right hand, currently 
evaluated as 10 percent disabling is denied.


2.  Entitlement to an increased initial disability rating for 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. §§ 4.126, 4.130 (2003).

Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2003).

The veteran's service-connected depressive disorder is 
evaluated under 38 C.F.R.         § 4.130, Diagnostic Code 
9435.  Ratings are assigned according to the manifestation of 
particular symptoms.

Under Code 9435, the general rating formula provides as 
follows: a 10 percent disability rating is assigned when 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or: symptoms controlled by continuous 
medication.
 
A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactory, with routine behavior, self care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is appropriate when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships. 

Finally, a 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Code 9411 (2003).

Currently the veteran is evaluated at 30 percent disabling 
for his service-connected PTSD, under Diagnostic Code.  

The veteran reported for a March 1998 VA examination.  The 
veteran reported that he felt depressed at times, hopeless, 
and helpless with angry feelings.  However, he was not 
suicidal or a threat to anyone.  He was experiencing problems 
concentrating. His job in service was to blow up mine fields 
with plastic explosives.  While in service, the veteran also 
had a friend that was killed due to "friendly fire."  He 
denied problems with anxiety, startle response, or anxiety 
attacks.  He was jumpy and had experiences exaggerated 
startle response when he first got back but this has 
improved.  He did not like crowds and enjoyed being by 
himself.  He denied any problems with paranoia or trusting 
people.  Objective findings were a mildly depressed yet 
affect stable in range.  Sensorium was fairly clear and he 
was alert and oriented times three.  Intelligence was above 
average based on background, knowledge and vocabulary.  
Insight and judgment were good and the veteran did not have 
any suicidal, homicidal or psychotic ideations.  There was no 
impairment of thought processes or communication; no 
delusions or hallucinations present; no suicidal or homicidal 
thought, ideations, plans, or intent present; the veteran was 
able to maintain personal hygiene and other basic activities 
of living; well oriented to person, place and time.  There 
were no obsessive or ritualistic behaviors or activities.  
The veteran did have intrusive memories, especially of 
illuminations during bombings.  The veteran had intense 
psychological distress and sadness.  Speech was of normal 
rate and volume and there were no illogical patterns present.  
There were no panic attacks present.  The veteran did have 
episodes of depressed mood along with feelings of 
hopelessness and anger.  There were no problems with impulse 
control.  The veteran did have sleep impairment, which was 
mild in severity when he had occasional distressing dreams.  
The diagnostic formulation was "symptoms suggestive of post-
traumatic stress disorder although mild not chronic in 
duration.  The patient has experienced since the Gulf War 
periods of depressed mood and associated feelings of 
helplessness, anger, intrusive memories, distressing dreams, 
avoidance behavior such not talking about the war experience 
with family, and some difficulty concentrating with mild 
interference with his school work."  The examiner's 
diagnosis was PTSD, chronic, mild and Global Assessment of 
Functioning was between 65 or higher.  

Following the aforementioned examination, an October 1998 
rating decision granted service connection for PTSD and 
awarded a10 percent disability evaluation.  The veteran 
presented a timely notice of disagreement with the disability 
evaluation in December 1998 asserting that he was entitled to 
a 30 percent disability evaluation because he had depressed 
mood and chronic sleep impairment.  The veteran perfected his 
appeal in August 1999. An April 2001 rating decision 
revisited the matter an increased the veteran's disability 
evaluation to 30 percent disabling.  The Board finds that the 
evidence of record does not support a higher disability 
evaluation.

Private treatment records from Dr. R. from July 2001 revealed 
ongoing nightmares, night sweats, startle response, insomnia, 
and anxiety.  The veteran reported to be depressed; helpless; 
hopeless; with decreased motivation, energy and productivity 
at work.  However, he was never psychotic or manic.  The 
veteran was assigned a GAF score of 50.  

The veteran again reported for an August 2002 VA examination.  
At the time of examination the veteran was unemployed and not 
in any treatment.  The veteran was oriented to time, place 
and person.  He was able to organize his thoughts and express 
himself.  Affect appeared relatively normal.  Mood was 
depressed, even on three Paxil.  There was no evidence of 
psychosis, delusions, hallucinations or organicity.  
Intellect was above average.  Memory and judgment were good.  
Insight was little.  The examiner's impression was PTSD, 
chronic, mild; depression, bipolar; and he assigned a GAF of 
65.  The examiner commented that the veteran's prognosis was 
not too good and that he was not doing well at moderating his 
life. "He might be able to be employed in a situation that 
has little pressure or little contact with people."

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

The Board notes, however, that a GAF score reflects merely an 
examiner's opinion of functioning levels and in essence 
represents an examiner's characterization of the level of 
disability that by regulation is not, alone, determinative of 
the appropriate disability rating.   See also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).

Nevertheless, it is noted that a disability rating depends on 
evaluation of all the evidence, and an examiner's 
classification of the level of a psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage disability rating to be 
assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).

Given the veteran's diminished GAF score of 65 which 
represents some mild symptoms or impairment in social or 
occupational functioning; his reliance on medication for 
sleep; and his chronic sleep disturbances, the Board finds, 
that the veteran's symptoms are of such severity as to 
occasionally decrease his work efficiency with intermittent 
periods of inability to perform occupational tasks to a 
degree that more nearly approximates the criteria for the 
assignment of a 30 percent rating.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).

The Board does note that the veteran's private examiner did 
assign a GAF score of 50.  However, aside from the GAF 
scores, the veteran's private examiner did not assert any 
conclusions in conflict with the March 1998 and August 2002 
VA examiners conclusions.  The Board has a duty to analyze 
the credibility and probative value of the evidence of 
record.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When adequately 
explained, the Board is free to favor one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 26 (1998).

The Board also notes that although the veteran requested an 
additional examination for his service connected PTSD; he 
failed to report to the examination scheduled in May 2003.  
Accordingly, based upon consideration of the evidence of 
record, particularly the August 2002 VA examination, the 
Board concludes that the PTSD is of such a severity such as 
to warrant the assignment of a 30 percent evaluation, but no 
higher.  The Board finds that a 50 percent evaluation is not 
warranted.  The veteran does not present occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Accordingly, a 50 percent evaluation is not 
warranted.


ORDER

Entitlement to an increased disability rating for service-
connected residuals postoperative crush injury and laceration 
to fingers of the right hand, currently evaluated as 10 
percent disabling is denied. 

Entitlement to a disability rating in excess of 30 percent 
for PTSD is denied.

	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


